Exhibit 99.2 Shareholder Update November 2 Forward-Looking Statements Certain statements in this press release, and other written or oral statements made by oron behalf of us are "forward-looking statements" within the meaning of the federalsecurities laws. Statements regarding future events and developments and our futureperformance, as well as management's expectations, beliefs, plans, estimates, guidanceor projections relating to the future, are forward-looking statements within the meaning ofthese laws. These forward-looking statements are subject to a number of risks anduncertainties. These risks and uncertainties include, but are not limited to, the following:changes in the demand for coal by electric utility customers; the loss of one or more ofour largest customers; inability to secure new coal supply agreements or to extendexisting coal supply agreements at market prices; failure to diversify our operations;failure to exploit additional coal reserves; the risk that reserve estimates are inaccurate;increased capital expenditures; encountering difficult mining conditions; increased costsof complying with mine health and safety regulations; our dependency on one railroad fortransportation of a large percentage of our products; bottlenecks or other difficulties intransporting coal to our customers; delays in the development of new mining projects;increased costs of raw materials; lack of availability of financing sources; our compliancewith debt covenants; the effects of litigation, regulation and competition; and the otherrisks detailed in our reports filed with the Securities and Exchange Commission (SEC). Agenda ●Opening Comments ●Market Review ●Miscellaneous 4 Opening Comments Summary ●A Very Quiet Quarter at James River Coal Company ●A Very Quiet Quarter at James River Coal Company ●Continuing our Strong Financial Performance ●Continuing our Strong Financial Performance ●Reached Agreements to Sell 428,000 Tons of CAPP at an Average Price of$73.16 Per Ton and 1.5 Million Tons of ILB at an Average of $44.57 PerTon ●Reached Agreements to Sell 428,000 Tons of CAPP at an Average Price of$73.16 Per Ton and 1.5 Million Tons of ILB at an Average of $44.57 PerTon ●Continuing to Make Minor Adjustments to Production Schedules inResponse to Soft Coal Markets ●Continuing to Make Minor Adjustments to Production Schedules inResponse to Soft Coal Markets ●Continuing to Maintain Close Relationships with Domestic Utility Customersand International Market Participants ●Continuing to Maintain Close Relationships with Domestic Utility Customersand International Market Participants ●Continuing to Position JRCC for the Next Strong Market Cycle ThroughInvestments in our People and our Fleet of Equipment ●Continuing to Position JRCC for the Next Strong Market Cycle ThroughInvestments in our People and our Fleet of Equipment Agenda ●Operations Review ●Market Review ●Opening Comments ●Miscellaneous 6 Operations Review Q-3 Safety ●Continued Strong Trend in Safety Performance ●Continued Strong Trend in Safety Performance ●NFDL Rate Reduced 36% Over 2008, Well Below NationalAverage ●NFDL Rate Reduced 36% Over 2008, Well Below NationalAverage ●McCoy, Triad Underground and James River Coal Service hadZero Lost Time Accidents for the Quarter ●McCoy, Triad Underground and James River Coal Service hadZero Lost Time Accidents for the Quarter ●Mine 16 (McCoy) Awarded Safest Underground Mine in PikevilleDistrict for 2008 by Kentucky OMSL ●Mine 16 (McCoy) Awarded Safest Underground Mine in PikevilleDistrict for 2008 by Kentucky OMSL ●Beechfork (Bledsoe) Awarded Safest Underground Mine inBarboursville District for 2008 by Kentucky OMSL ●Beechfork (Bledsoe) Awarded Safest Underground Mine inBarboursville District for 2008 by Kentucky OMSL 7 Operations Review Q-3 Central Appalachia ●Reduced Costs $1.82 a Ton While Cutting Production by 81,000 Tons ●Reduced Costs $1.82 a Ton While Cutting Production by 81,000 Tons ●Managed Inventories Through Adjustments to Operating Schedules ●Managed Inventories Through Adjustments to Operating Schedules ●CAPP Mines Idled for One Unplanned Day During Q-3 ●CAPP Mines Idled for One Unplanned Day During Q-3 ●Began Construction of a New Impoundment for McCoy ●Began Construction of a New Impoundment for McCoy ●Began Production at Jellico Underground Replacement Mine at Bell ●Began Production at Jellico Underground Replacement Mine at Bell ●Completed Development of New Portal for Mine 75 at Blue Diamond ●Completed Development of New Portal for Mine 75 at Blue Diamond ●Permitting Delays Continue Both on State and Federal Level ●Permitting Delays Continue Both on State and Federal Level 9 Operations Review Q-3 Illinois Basin ●Managed Production to Match Shipping Schedules ●Managed Production to Match Shipping Schedules ●Surface Production Decreased from Q-2 While UndergroundProduction Increased ●Surface Production Decreased from Q-2 While UndergroundProduction Increased ●Continued Development of the Freelandville West UndergroundMine Site ●Continued Development of the Freelandville West UndergroundMine Site ●Costs Increased $1.34 a Ton Due Mainly to Decreased SurfaceProduction and Increased Repair & Maintenance Activities ●Costs Increased $1.34 a Ton Due Mainly to Decreased SurfaceProduction and Increased Repair & Maintenance Activities Agenda ●Operations Review ●Market Review ●Opening Comments ●Miscellaneous Market Review EPA Seeks to Appoint an Ad Hoc SciencePanel to Study Surface Mining Vietnam Raises Coal Prices to Reduce Exports News and Notes EPA Revokes Validly Issued Permit Eskom (South Africa) to Increase Their Coal Burn From 125 Million Tons Today to 200 Million Tons in 2018 European Court Repeals Cuts in CO² Caps Watch Russia Not India South Korea Substantially Increases Their Coking Coal Imports Somali Pirates Capture Ship Loaded with Coal Russia Building New Rail Tunnels toIncrease Exports to Asia Market
